SAWYER, J.
The appeal in this ease was perfected May 11, 1865, in time to be docketed in this court for the July term. Two terms passed without any steps having been taken by appellant to prosecute his appeal. The respondent has now filed the transcript and submitted the cause with a request that the judgment be affirmed with damages on the ground that the appeal was taken for delay’. We have examined the transcript and are satisfied that the appeal is frivolous and intended for delay.
Judgment affirmed, with fifteen per cent damages.
We concur: Shafter, J.; Currey, J.; Rhodes, J.